DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered. Claims 1-3, 11-13, and 25-34 are currently pending.  Claims 1-3, 11-13, and 25-34 are rejected.

Claim Rejections - 35 USC § 103
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0176962 A1) in view of Velev et al. (US 2014/0016614 A1).
(1) Regarding claim 1:
Wu discloses a method for a UE (User Equipment), comprising: generating a system information request message (paragraph [0083], “the UE generates a MAC PDU”, which includes a SI request);  transmitting the system information request message to a base station through DCCH (Dedicated Control Channel) if the UE is in RRC_CONNECTED state (paragraph [0085], “the UE (is only allowed to) transmit … The UE may transmit the MAC PDU to the BS”);  transmitting the system information request message to the base station through CCCH 
determining, separate from and not part of a random access procedure, whether to include a contention resolution identity in the system information request message when generating the system information request message, based on whether the UE is in RRC CONNECTED state or no, wherein the UE does not include the contention resolution identity in the system information request message, if the UE is in RRC_CONNECTED state (paragraph [0085], “the UE (is only allowed to) transmits the SI request via the first UL DCCH or the second UL specific LC to the BS, when the UE is in a RRC CONNECTED state … the UE generates a MAC PDU…and the subheader includes a LCID of the first UL DCCH or a LCID of the second UL specific LC”, i.e. the UE generated MAC PDU includes a LCID of the first UL DCCH or a LCID of the second UL specific LC) and the UE is configured with a valid PUCCH (Physical Uplink Control Channel) resource for transmitting scheduling request for data arrival (“first UL DCCH” corresponds to a valid PUCCH resource); and the UE includes the contention resolution identity in the system information request message if the UE is not in RRC_CONNECTED state (paragraph [0083], “the UE generates a MAC PDU…and the subheader includes a LCID of the first UL CCCH or a LCID of the first UL specific LC”, i.e. the generated MAC PDU includes a LCID of the first UL CCCH or a LCID of the first UL specific LC), and 
wherein transmission of the system information request message that does not include the contention resolution identity is separate from and not part of the random access procedure (paragraph [0087], “the UE in the RRC CONNCTED state does not perform the RA procedure to transmit the SI request”).

Velev teaches CCCH is linked to a SRB (Signal Radio Bearer) different than a SRB linked to DCCH (paragraph [0026], “SRB0 is used for RRC messages which use the CCCH; SRB1 is for RRC messages using the DCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that CCCH is linked to a SRB (Signal Radio Bearer) different than a SRB linked to DCCH in order to enable RRC messages to be transmitted through CCCH and DCCH as established in the prior art.
(2) Regarding claim 11:
 Wu discloses a user equipment (UE) comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (paragraph [0166] and [0169]); wherein the processor is configured to execute a program code stored in the memory to generate a system information request message (paragraph [0083], “the UE generates a MAC PDU”, which includes a SI request);  transmit the system information request message to a base station through DCCH (Dedicated Control Channel) if the UE is in RRC_CONNECTED state (paragraph [0085], “the UE (is only allowed to) transmit … The UE may transmit the MAC PDU to the BS”);  and transmit the system information request message to the base station through CCCH (Common Control Channel) if the UE is not in RRC_CONNECTED state (paragraph [0083], “the UE (is only allowed to) transmit … The UE may transmit the MAC PDU to the BS”); and 
a LCID of the first UL DCCH or a LCID of the second UL specific LC) and the UE is configured with a valid PUCCH (Physical Uplink Control Channel) resource for transmitting scheduling request for data arrival (“first UL DCCH” corresponds to a valid PUCCH resource); and the UE includes the contention resolution identity in the system information request message if the UE is not in RRC_CONNECTED state (paragraph [0083], “the UE generates a MAC PDU…and the subheader includes a LCID of the first UL CCCH or a LCID of the first UL specific LC”, i.e. the generated MAC PDU includes a LCID of the first UL CCCH or a LCID of the first UL specific LC), and
wherein transmission of the system information request message that does not include the contention resolution identity is separate from and not part of the random access procedure (paragraph [0087], “the UE in the RRC CONNCTED state does not perform the RA procedure to transmit the SI request”).
Wu does not disclose CCCH is linked to a SRB (Signal Radio Bearer) different than a SRB linked to DCCH.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that CCCH is linked to a SRB (Signal Radio Bearer) different than a SRB linked to DCCH in order to enable RRC messages to be transmitted through CCCH and DCCH as established in the prior art..
	(3) Regarding claims 2 and 12:
Wu further discloses the UE receives a system information from the base station through a dedicated message after the UE transmits the system information request message ([0083], SI response). 
 	(4) Regarding claims 3 and 13:	
Wu further discloses the UE is not in RRC_CONNECTED means that the UE is in RRC_IDLE state or RRC_INACTIVE state ([0083]).
 (5) Regarding claims 25 and 30:
Wu does not disclose wherein the DCCH is linked to SRB1, SRB2, or SRB3.
Velev teaches the DCCH is linked to SRB1, SRB2, or SRB3 (paragraph [0026], “SRB1 is for RRC messages using the DCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that the DCCH is linked to SRB1, SRB2, or SRB3in order to enable transmission of RRC messages through DCCH as established in the prior art..
Regarding claims 26 and 31:
Wu does not disclose wherein the CCCH is linked to SRB0.
Velev teaches the CCCH is linked to SRB0 (paragraph [0026], “SRB0 is used for RRC messages which use the CCCH”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that the CCCH is linked to SRB0 in order to enable transmission of RRC messages through CCCH as established in the prior art..
(7) Regarding claims 27 and 32:
Wu does not disclose wherein the CCCH is not linked to SRB1, SRB2, or SRB3.
Velev teaches the CCCH is not linked to SRB1, SRB2, or SRB3 (paragraph [0026], “SRB0 is used for RRC messages which use the CCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that the CCCH is not linked to SRB1, SRB2, or SRB3 in order to enable transmission of RRC messages through CCCH as established in the prior art..
	(8) Regarding claims 28 and 33:
Wu does not disclose wherein the DCCH is linked to SRB1.
Velev teaches the DCCH is linked to SRB1 (paragraph [0026], “SRB1 is for RRC messages using the DCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that the 
	(9) Regarding claims 29 and 34:
Wu does not disclose wherein the CCCH is not linked to SRB1.
Velev teaches the CCCH is not linked to SRB1 (paragraph [0026], “SRB0 is used for RRC messages which use the CCCH”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Wu and Velev to include the feature that the CCCH is not linked to SRB1 in order to enable transmission of RRC messages through CCCH as established in the prior art. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 11-13, and 25-34 under 35 U.S.C. 103 have been considered but they are moot in view of the rejections of independent claims 1 and 11 presented in the current Office action.  
Specifically, Applicant argues that Wu does not teach or suggest the claim features related to the UE determining, separate from and not part of a random access procedure, whether to include a contention resolution identity in the system information request message, and the transmission of the system information request message that does not include the connection resolution identity is separate form and not part of the random access procedure.  The examiner respectfully disagrees.  
Referring to the current rejection of claim 1 above, the examiner explains how Wu teaches whether to include a connection resolution identity (e.g., a LCID of an uplink common control channel (UL CCCH)) in a SI request message based on the UE’s RRC state.  Wu further describes, in paragraph [0087], “The UE may transmit 
Accordingly, the examiner submits that Wu teaches the UE determining, separate from and not part of a random access procedure, whether to include a contention resolution identity in the system information request message, and the transmission of the system information request message that does not include the connection resolution identity is separate form and not part of the random access procedure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465